UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
GINA L. BIANCHI,
                                             1:18-cv-619
                       Plaintiff,            (GLS/DJS)

                 v.

MICHAEL C. GREEN et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Bailey, Johnson PC                  JOHN W. BAILEY, ESQ.
5 Pine West Plaza                   CRYSTAL R. PECK, ESQ.
Suite 507
Washington Avenue Extension
Albany, NY 12205

FOR THE DEFENDANTS:
Michael C. Green
Woods Oviatt Gilman LLP             WILLIAM G. BAUER, ESQ.
700 Crossroads Building
2 State Street
Rochester, NY 14614

Catherine Leahy Scott
Hinckley, Allen Law Firm            LAUREL M. GILBERT, ESQ.
28 State Street
Boston, MA 02109

30 South Pearl Street, Suite 901    MICHAEL L. KOENIG, ESQ.
Albany, NY 12207                    VICTORIA P. LANE, ESQ.

Karen Davis
Bond, Schoeneck & King, PLLC        ROBERT F. MANFREDO, ESQ.
22 Corporate Woods Blvd., Suite 501      MARA DEW AFZALI, ESQ.
Albany, NY 12211

John Czajka
Nixon, Peabody Law Firm                  TINA E. SCIOCCHETTI, ESQ.
677 Broadway, 10th Floor                 ANDREW C. ROSE, ESQ.
Albany, NY 12207

1300 Clinton Square                      JEFFREY LEAGUE, ESQ.
Rochester, NY 14604                      TODD R. SHINAMAN, ESQ.

John Doe #1-4; Jane Roe #1-4
                                         NO APPEARANCE

Gary L. Sharpe
Senior District Judge

                MEMORANDUM-DECISION AND ORDER

                              I. Introduction

     Plaintiff Gina L. Bianchi brings this action against defendants Michael

C. Green, John Czajka, Catherine Leahy Scott, Karen Davis, and various

Doe and Roe defendants (hereinafter “Does”)1 for various 42 U.S.C. § 1983

and state law claims. (Am. Compl., Dkt. No. 58, Attach. 3 at 1-2.2) The


      1
        Specifically, John Doe #1-4 and Jane Roe #1-4. (Compl., Dkt. No.
1 at 1; Dkt. No. 58, Attach. 3 at 1.)
      2
       In response to defendants’ motions to dismiss, Bianchi filed cross-
motions to amend her complaint. (Dkt. Nos. 58-61 (cross-motions to
amend); Dkt. No. 58, Attach. 3 (proposed amended complaint).)
Defendants only oppose the cross-motion to amend on the grounds that it
would be futile, contending that the arguments in their motions to dismiss
                                     2
action arises from alleged unlawful retaliation against Bianchi for her

testimony to the Office of the New York State Inspector General (OIG)

regarding an investigation into systemic sexual harassment, age

discrimination, racism, and workplace violence. (Id.) Pending are the

motions to dismiss of Green, (Dkt. No. 36), Davis, (Dkt. No. 28), Czajka,

(Dkt. No. 32), and Leahy Scott, (Dkt. No. 30). For the following reasons,

the motions of Green, Davis, and Czajka are granted in part and denied in

part, and Leahy Scott’s motion is granted.

                              II. Background

A.    Facts3

      Bianchi has been employed by New York State for twenty-seven


merit dismissal of Bianchi’s proposed amended complaint as well. (Dkt.
No. 71 at 1, 2; Dkt. No. 72 at 14-16; Dkt. No. 73 at 2, 3-4; Dkt. No. 74 at
13-16.) Thus, in the interests of judicial economy, the court grants
Bianchi’s cross-motion to amend and considers defendants’ motions
against Bianchi’s proposed amended complaint. See Pertillar v. AAA W. &
Cent. N.Y., 5:16-cv-238, 2018 WL 583115, at *1 n.1 (N.D.N.Y. Jan. 26,
2018); Stanley v. OptumInsight, Inc., No. 1:13–CV–944, 2014 WL 906145,
at *1 (N.D.N.Y. Mar. 7, 2014). Even so, Bianchi’s proposed amended
complaint is technically not the operative pleading unless and until Bianchi
properly files it. However, the court refers to Bianchi’s proposed amended
complaint as the amended complaint throughout this Memorandum-
Decision and Order for the sake of ease.
      3
      The facts are drawn from Bianchi’s amended complaint and
presented in the light most favorable to her.
                                      3
years, and, at all times relevant, was serving as Special Counsel at the

Division of Criminal Justice Services (DCJS). (Am. Compl. at 1, ¶¶ 2-3.) In

or around June 2017, OIG began investigating allegations of systemic

sexual harassment, age discrimination, racism, and workplace violence in

the Office of Forensic Services (OFS) within DCJS. (Id. ¶ 22.) As part of

the investigation, “numerous” DCJS employees provided sworn testimony

to OIG investigators. (Id. ¶ 23.) On or about August 3, 2017, Bianchi

provided sworn testimony in connection with OIG’s investigation into

allegations that Brian Gestring, Director of Forensic Services for DCJS, had

engaged in continuing acts of sexual harassment, age discrimination,

racism, and workplace violence over a five-year period. (Id. ¶ 28.)

      Bianchi’s testimony included the following.4 Initially, Bianchi was

Gestring’s supervisor. (Dkt. No. 28, Attach. 4 at 9.) When Gestring “had

made a couple of inappropriate comments,” including “one that . . . had to

do with . . . a pubic hair,” which was “completely inappropriate,” Bianchi

and Green, the Commissioner of DCJS and her supervisor, (Am. Compl.



      4
       For the reasons argued by Davis, (Dkt. No. 28, Attach. 5 at 1-2),
the court agrees that it is proper to consider the transcript of Bianchi’s
testimony in deciding defendants’ motions to dismiss, as it is incorporated
by reference in the amended complaint.
                                      4
¶¶ 9-10), counseled Gestring over the incident, (Dkt. No. 28, Attach. 4 at

11). When Bianchi was no longer Gestring’s supervisor, and other DCJS

employees came to her regarding “issues” with Gestring, Bianchi told them

to go to Human Resources because “[i]t was becoming controversial” and

Green told her “please don’t get involved.” (Id. at 15.) “So, they did go to

HR and apparently got no resol[ution].” (Id.)

      Bianchi also testified to the following. A female DCJS employee told

her that Gestring said, in front of Davis, Deputy Commissioner and Director

of Human Resources for DCJS, (Am. Compl. ¶ 16), “if you say something

like that again, I’ll throw you out the window and . . . [Davis] just sort of

laughed.” (Dkt. No. 28, Attach. 4 at 16, 33.) When asked about Davis and

how she would react to a complaint, Bianchi testified, “I guess it depends

on who she likes.” (Id. at 34, 36-37.)5 Bianchi also heard that Gestring

“had some issue with” another female employee, (id. at 16), and thought

“some of the things . . . [Gestring] said [were] inappropriate sexual type

comments,” (id. at 18-19, 33).6 Bianchi also described how a female


       5
      Bianchi also testified that her secretary, who is black, filed a racial
complaint against Davis. (Dkt. No. 28, Attach. 4 at 37.)
       6
       Although not contained in her testimony, in her complaint Bianchi
alleges that she “received numerous complaints about Gestring,
                                         5
employee told her Gestring was “constantly talking about leaks and if [he]

f[ou]nd out who the leaker [wa]s” they would be fired; “it was sort of a lot of

threats like that.” (Id. at 20.) Bianchi also testified that Gestring “was

retaliatory” and she “d[id]n’t see a lot being done with regard to his

retaliatory action.” (Id. at 24.)

      Bianchi also testified that it was her “perception” that Gestring played

favorites with the younger women in the office, (id. at 48-49), and her “own

personal feeling” that he is a misogynist, (id. at 10).7 When asked, “Did you

ever hear . . . Gestring make comments regarding how he could set

somebody up or at NYPD we would put stuff in people’s drawers?,” Bianchi

responded that a female employee had told her Gestring said that. (Id. at

60.) Bianchi testified that “[t]here is definitely a culture of fear . . . but [she]

was sort of told to, you don’t oversee him,” “[b]ack off,” and “[i]t’s not your

issue.” (Id. at 63.)

      According to Bianchi’s complaint, “Green’s continued isolation of



including . . . [his] stating that employees should ‘hump’ more, and that his
subordinates should ‘think in the shower.’” (Am. Compl. ¶ 33.)
       7
       When asked whether Gestring made seemingly ageist comments
regarding women’s driver’s licenses, Bianchi testified, “I think he may have
said something like that to me[.]” (Dkt. No. 28, Attach. 4 at 34-35.)
                                          6
Gestring from rebuke or discipline allowed for an atmosphere of inequality

and intimidation to cultivate in [OFS].” (Am. Compl. ¶ 38.) Gestring was

never disciplined for any inappropriate conduct until after OIG’s

investigation became public in March 2018 and Gestring was terminated,

which was almost six years after his inappropriate behavior commenced.

(Id. ¶¶ 39-40.) Green and DCJS representatives “completely disavowed”

that Gestring’s termination was related in any way to OIG’s investigation,

and instead resulted from a single inappropriate comment Gestring made

in June 2017, which was reported at the time, but nothing was done. (Id.

¶¶ 41-43.)

      In late October 2017, Leahy Scott, Inspector General for the State of

New York, (id. ¶ 12), and the Executive Deputy Inspector General met with

Green and Czajka, Deputy Commissioner and Counsel at DCJS, (id. ¶ 14),

to discuss the findings and recommendations of OIG’s investigation, of

which Leahy Scott had kept DCJS apprised throughout, (id. at ¶ 45). At the

meeting, Green and Czajka were advised that the investigation had found

that the OFS environment was “‘rife’” with incidents of sexual harassment,

age discrimination, racism, and threats of retaliation and physical violence

that had been permitted to continue for years by DCJS executive

                                      7
management, including Green, Czajka, and Davis. (Id. at ¶ 46.) Following

the meeting, in or around November 2017, Leahy Scott, in response to

Green’s and Czajka’s requests, provided recordings of witnesses’

testimony, including a copy of Bianchi’s sworn testimony, to Green and

Czajka. (Id. at ¶ 47.) Czajka ordered a transcription of Bianchi’s taped

testimony. (Id. ¶ 50.)

      Bianchi alleges that together, Green and Czajka acted in concert to

retaliate against her for her testimony, which placed them and Davis,

among others, in a negative light. (Id. ¶ 52.) On December 5, 2017,

Bianchi went to Green’s office for a meeting that he requested. (Id. ¶ 54.)

At the meeting, which lasted over two hours and twenty minutes, Green

interrogated Bianchi regarding her testimony to OIG, played back portions

of it, and berated her for it. (Id. ¶¶ 55-57, 62.) Green “repeatedly stated

that [Bianchi] should have responded to [OIG]’s inquiries with a statement

that was, in sum or substance, ‘I do not have a specific fact upon which to

base an answer to your question.’” (Id. ¶ 61.) Bianchi was told to return in

an hour. (Id. ¶ 63.) At the second meeting, which Davis had the Deputy

Director of Human Resources participate in, (id. ¶ 65), Green advised




                                      8
Bianchi that “due to her testimony, she was being terminated8 from her

position as Special Counsel, effective immediately,” (id. ¶ 64). At that time,

Green handed Bianchi a letter signed by Davis stating that she was

terminated. (Id. ¶ 66.)

B.    Procedural History

      Bianchi filed her complaint on May 25, 2018, (Compl., Dkt. No. 1),

and later an amended complaint, see supra note 2. Her causes of action

are: (1) a First Amendment retaliation claim against all defendants, (Am.

Compl. ¶¶ 102-18); (2) a retaliation claim pursuant to Article I, Section 8 of

the New York State Constitution against all defendants, (id. ¶¶ 119-25); (3)

a First Amendment claim for refusal to commit perjury against Green,

Czajka, Davis, and Does, (id. ¶¶ 126-32); (4) a New York State Human

Rights Law (NYSHRL) retaliation claim against Green and Davis, (id.

¶¶ 133-42); (5) a NYSHRL aiding and abetting retaliation claim against




      8
        Bianchi “was advised that she could return to her ‘hold’ position as
a Staff Attorney.” (Am. Compl. ¶ 77.) Although it is referred to at least
once by a defendant as a demotion, (Dkt. No. 32, Attach. 5 at 3), no
defendant disputes that it was legally an adverse action. The court uses
the term “termination” because it is the term used by Bianchi.
                                       9
Czajka, Davis, Leahy Scott, and Does, (id. ¶¶ 143-48); and (6)9 a

Fourteenth Amendment claim against all defendants, (¶¶ 149-55).

                           III. Standard of Review

      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled

and will not be repeated here. For a full discussion of the standard, the

court refers the parties to its prior decision in Ellis v. Cohen & Slamowitz,

LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

                               IV. Discussion

A.    Green

      1.    First Amendment Retaliation

      “To state a First Amendment retaliation claim, a plaintiff must

establish that: (1) h[er] speech or conduct was protected by the First

Amendment; (2) the defendant took an adverse action against h[er]; and

(3) there was a causal connection between this adverse action and the

protected speech.” Cox v. Warwick Valley Cent. Sch. Dist., 654 F.3d 267,

272 (2d Cir. 2011) (internal citations omitted). Here, Green challenges only

the first element. (Dkt. No. 36, Attach. 4 at 4-8.) Whether an employee’s

       9
        Bianchi’s amended complaint labels this the “fifth cause of action,”
but the court assumes this is an inadvertent error. (Compare Am. Compl.
at 27, with id. at 28.)
                                       10
speech is protected by the First Amendment requires two inquiries: “(1)

whether the subject of the employee’s speech was a matter of public

concern and (2) whether the employee spoke as a citizen rather than solely

as an employee.” Jackler v. Byrne, 658 F.3d 225, 235 (2d Cir. 2011)

(internal quotation marks and citation omitted).

      Here, the subject of Bianchi’s sworn testimony to the OIG was a

matter of public concern. The court agrees with Green that Bianchi’s

testimony, standing alone, may not give rise to actionable claims of

discrimination. (Dkt. No. 36, Attach. 4 at 6.) However, that argument

misses the point. Bianchi’s amended complaint alleges that OIG was

investigating allegations of sexual harassment, age discrimination, racism,

and workplace violence, (Am. Compl. ¶ 28), and the investigation found

that OFS was “‘rife’” with incidents of the same, (id. ¶ 46). And her

testimony, although exaggerated in respects by her amended complaint,

nonetheless concerned discrimination problems generally and was not

limited to instances affecting only her. See Cotarelo v. Vill. of Sleepy

Hollow Police Dep’t, 460 F.3d 247, 252 (2d Cir. 2006). Bianchi’s testimony

concerned pervasive misconduct by public officials and was part of an

overall effort to correct allegedly unlawful practices. Cf. Saulpaugh v.

                                      11
Monroe Cmty. Hosp., 4 F.3d 134, 143 (2d Cir. 1993). This is not a case

where the speech is unprotected because it concerned only Bianchi’s

personal situation and did not hint at broader problems; indeed, it is the

opposite. Cf. Pedrosa v. City of New York, No. 13 Civ. 1890, 2014 WL

99997, at *12 (S.D.N.Y. Jan. 9, 2014). That is, Bianchi’s testimony and the

circumstances around it suggest that she attempted to shed light on public

employee discrimination and misconduct more generally. Cf. Fahs Constr.

Grp., Inc. v. Gray, 725 F.3d 289, 291 (2d Cir. 2013). Moreover, Green’s

argument that Bianchi’s testimony was not public in nature, (Dkt. No. 36,

Attach. 4 at 7-8), is not determinative. See Jackler, 658 F.3d at 235 (“The

fact that a statement was made . . . in private is not determinative of

whether its subject was a matter of public concern.”) (internal citations

omitted).

      Bianchi was also speaking as a citizen, rather than solely as an

employee. Id. “Truthful testimony under oath by a public employee outside

the scope of h[er] ordinary job duties is speech as a citizen for First

Amendment purposes. That is so even when the testimony relates to h[er]

public employment or concerns information learned during that

employment.” Lane v. Franks, 573 U.S. 228, 238 (2014); see Weintraub v.

                                       12
Bd. of Educ. of City Sch. Dist. of City of N.Y., 593 F.3d 196, 204 (2d Cir.

2010) (“[T]he right to complain . . . to an independent state agency is

guaranteed to any citizen in a democratic society regardless of h[er] status

as a public employee.”) (internal quotation marks and citation omitted).

      Nonetheless, Green argues that Bianchi’s testimony was given

pursuant to her official duties and, therefore, she was speaking as an

employee and not entitled to First Amendment protection. (Dkt. No. 36,

Attach. 4 at 8-10.) Green quotes from N.Y. Exec. Law § 55(a), which

states that “[e]very state . . . employee . . . shall report promptly to the state

inspector general any information concerning corruption, fraud, criminal

activity, conflicts of interest or abuse by another state officer or employee

relating to his or her office or employment.” (Id. at 8-9.) But Green and the

other defendants who argue the same fail to demonstrate that Bianchi had

any information concerning corruption, fraud, criminal activity, or conflicts of

interest or abuse. (See, e.g., Dkt. No. 28, Attach. 4 at 53-54 (Bianchi

testifying she has no knowledge Gestring’s potential abuse of state

travel).)10 Moreover, the court notes Bianchi’s allegations regarding her

       10
        Czajka’s assertion that information concerning sexual harassment,
age discrimination, racism, or workplace violence is covered by N.Y. Exec.
Law § 55(a) is conclusory. (Dkt. No. 32, Attach. 5 at 18.)
                                        13
DCJS’s Employee Manual; that manual does not mention reporting

discrimination or harassment to OIG. (Dkt. No. 60, Attach. 4 at 15 (Am.

Compl. citing ¶¶ 113-14).)

      Additional arguments by other of the defendants are applicable to this

analysis. Davis argues that OIG told Bianchi that they were interviewing

her pursuant to Article 4-A of N.Y. Exec. Law, (id. at 17 (citing Dkt. No. 28,

Attach. 4 at 2)), but OIG did not mention § 55(a), and its statement does

not indicate it was invoking that section. It is true, as Davis argues, (Dkt.

No. 28, Attach. 5 at 17), that some of OIG’s questions related to Bianchi’s

employment. But this ignores the clear statement in Lane that testimony is

being given as a citizen “even when the testimony relates to [one’s] public

employment or concerns information learned during that employment.” 573

U.S. at 238. Czajka also argues that Bianchi testified during work hours,

on a work day, on state time. (Dkt. No. 32, Attach. 5 at 18.) But, as

Bianchi argues, (Dkt. No. 60, Attach. 4 at 13), OIG made it clear that her

“interview [wa]s voluntary” and “[she was] not being compelled to speak to

the state inspector general” and thanked her for coming in and taking her




                                       14
time. (Dkt. No. 28, Attach. 4 at 2-3, 74.)11

      Green’s last argument regarding Bianchi’s First Amendment

retaliation claim is that he is entitled to qualified immunity. (Dkt. No. 36,

Attach. 4 at 10-11.) But aside from a boilerplate explanation as to the

doctrine, Green adds only that “[e]xisting case law demonstrates that the

state employee was not speaking in their capacity as a citizen when

speaking with . . . OIG.” (Id. at 10-11.) This is far from sufficient to

demonstrate that Green is entitled to qualified immunity.

      In sum, Bianchi’s First Amendment retaliation claim against Green

survives.

      2.    Article I, Section 8 Retaliation

      Although not argued by Green, the court agrees with Davis that

Bianchi’s retaliation claim pursuant to Article I, Section 8 of the New York

State Constitution is duplicative of her § 1983 First Amendment retaliation

claim. (Dkt. No. 28, Attach. 5 at 23); Leibovitz v. City of New York,

14-CV-7106, 2018 WL 1157872, at *21 (E.D.N.Y. Mar. 2, 2018) (“[V]arious

federal courts in this circuit have held that there is no private right of action

       11
         This also clearly rebuts Green’s argument that Bianchi “had an
obligation to speak with [OIG] in cooperation with their investigation.”
(Dkt. No. 36, Attach. 4 at 9.)
                                        15
under the New York State Constitution where . . . remedies are available

under [§] 1983.”) (internal quotation marks and citations omitted); cf.

Sanders v. City of New York, No. 12 CV 2906, 2015 WL 2331105, at *9

(S.D.N.Y. May 11, 2015). Bianchi’s only response on this point is that

Article I, Section 8 claims are governed by the same principles and subject

to the same analysis as her § 1983 First Amendment claim, (Dkt. No. 60,

Attach. 4 at 16 & n.10), which does not rebut Davis’ argument. Thus,

Bianchi’s second cause of action is dismissed as to all defendants.

      3.    First Amendment Refusal to Commit Perjury

      The court agrees with Green that Bianchi has not properly pleaded a

claim for refusal to commit perjury because there is no allegation that

anyone asked her to perjure herself or recant a statement, (Dkt. No. 36,

Attach. 4 at 11), and Czajka makes the point as well, (Dkt. No. 32, Attach.

5 at 20-21), Bianchi’s attempt to counter this argument is an unconvincing

grasp at straws. (Dkt. No. 59, Attach. 4 at 14-16; Dkt. No. 61, Attach. 4 19-

21.) Thus, Bianchi’s third cause of action is dismissed against Green,

Czajka, Davis, and Does.

      4.    NYSHRL Retaliation

      Green argues that Bianchi failed to cite the underlying section of the

                                      16
NYSHRL allegedly violated, (Dkt. No. 35, Attach. 6 at 12), but Bianchi cites

N.Y. Exec. Law § 296(1)(e), which states that it is unlawful “[f]or any

employer . . . to discharge . . . or otherwise discriminate against any person

because . . . she has . . . testified or assisted in any proceeding under this

article,” (Am. Compl. ¶ 139). Green also argues that he cannot be liable

because an individual cannot be an “employer” under the NYSHRL. (Dkt.

No. 35, Attach. 6 at 12.) However, the court agrees with Bianchi that an

individual can be an “employer,” (Dkt. No. 59, Attach. 4), because the case

law says as much. See Popat v. Levy, 328 F. Supp. 3d 106, 126

(W.D.N.Y. 2018) (holding individual qualifies as NYSHRL “employer” if he

or she “has ‘any ownership interest or any power to do more than carry out

personnel decisions made by others’”) (quoting Patrowich v. Chem. Bank,

63 N.Y.2d 541, 542 (1984)); Atkinson v. N.Y. State Olympic Reg’l Dev.

Auth., 822 F. Supp. 2d 182, 194 (N.D.N.Y. 2011) (same); Maher v. All.

Morg. Banking Corp., 650 F. Supp. 2d 249, 260 (E.D.N.Y. 2009). As

Bianchi alleges that Green was her direct supervisor, (Am. Compl. ¶ 4),

removed her as Gestring’s supervisor, (id. ¶ 35), and terminated her, (id.

¶ 64), the court declines to say at this stage that Green was not Bianchi’s

“employer” under the NYSHRL.

                                       17
      5.    Fourteenth Amendment

      In the face of Bianchi’s Fourteenth Amendment claim, Green argues

only, in conclusory fashion, that she “failed to demonstrate . . . that she

engaged in a protected activity, that [he] knew about it, and that [he]

retaliated against her.” (Dkt. No. 36, Attach. 4 at 15.) But Green offers no

support for this argument, and, in the face of Bianchi’s allegations, (see,

e.g., Am. Compl. ¶¶ 4, 38, 45-47, 54-56, 59-64), it has no merit.

B.    Davis

      1.    First Amendment Retaliation

      Davis’ arguments as to First Amendment retaliation, (Dkt. No. 28,

Attach. 5 at 12-18), were addressed and rejected above, see supra

Part.IV.A.1. On a more general level, though, Davis argues that Bianchi

fails to state a plausible claim against her. (Dkt. No. 28, Attach. 5 at 10-

12.) Davis focuses on the fact that Bianchi’s allegation that “Davis was

aware that [Bianchi]’s testimony before [OIG] had been provided

to . . . Green and Czajka” was made upon information and belief, (id. at 10-

11 (citing Am. Compl. ¶ 6912)), and that Bianchi makes no allegations that



       12
       Technically, Davis cited Compl. ¶ 65, but in the amended
complaint it is ¶ 69.
                                       18
Davis participated in Green’s and Czajka’s meeting with OIG or was

involved in the request of Bianchi’s testimony, (Dkt. No. 28, Attach. 5 at

11). Davis also attacks Bianchi’s allegations, “upon information and belief,”

that Davis was aware of Green’s intent to fire Bianchi for retaliatory

reasons. (Id. at 11-12.) Davis argues “the only fact [Bianchi] pleads in

support of this allegation is that she received a termination letter signed by

Davis.” (Id.)

      Davis’ arguments ignore that the court “must accept the facts alleged

in the [amended] complaint as true and construe all reasonable inferences

in [the plaintiff]’s favor.” Oteze Fowlkes v. Adamec, 432 F.3d 90, 95 (2d

Cir. 2005) (internal citation omitted). Based on the fact that Bianchi’s

termination letter was signed by Davis, it is reasonable to infer that Davis

knew Green’s reasoning for her termination. This inference is bolstered by

Bianchi’s allegations that Davis had the Deputy Director of Human

Resources participate in the meeting at which Green was terminated, (Am.

Compl. ¶ 65), and that Davis, as DCJS’s Deputy Commissioner and

Human Resources Director, would have been consulted by Green about

the decision to terminate Bianchi, including the basis for that termination,

(id. ¶ 71). Moreover, Davis’ argument that “[Bianchi] did not testify that she

                                      19
or anyone else reported to . . . Davis that Gestring was subjecting them to

workplace violence, age discrimination, racism, or sexual harassment,”

(Dkt. No. 28, Attach. 5 at 11), does not hold up upon review of Bianchi’s

testimony. (Dkt. No. 28, Attach. 4 at 16, 33-34, 36-37; Am. Compl. ¶ 46.)

Thus, Davis has not demonstrated that Bianchi’s First Amendment

retaliation claim should be dismissed against her.

      2.    NYSHRL Retaliation

      Bianchi claims Davis is liable as an “employer” under the NYSHRL.

(Am. Compl. ¶¶ 136, 138.) However, the court agrees with Davis that there

is nothing to indicate that she had supervisory powers over Bianchi. (Dkt.

No. 28, Attach. 5 at 23); see Popat, 328 F. Supp. 3d at 126. And Bianchi’s

assertion that “Davis, due to her power to do more than carry out personnel

decisions made by others . . . is considered an ‘employer’ under the

[NYSHRL],” is conclusory. (Am. Compl. ¶ 136.) Bianchi does allege that

Davis signed her termination letter, (id. ¶ 66; Dkt. No. 60, Attach. 4 at 20),

as Human Resources Director she would have been consulted by Green

about the termination, (Am. Compl. ¶ 71), and that, upon information and

belief, Davis was among those that “made” the termination decision, (id.

¶ 76). But even construing all reasonable inferences in Davis’ favor, these

                                       20
allegations are insufficient to demonstrate that Davis had the power to do

more than carry out personnel decisions made by others, see Popat, 328

F. Supp. 3d at 126, especially given Bianchi’s allegations that Green was

her “direct supervisor,” (Am. Compl. ¶ 4), and he was the one that advised

her of her termination, (id. ¶ 64). Therefore, Bianchi’s fourth cause of

action, (id. ¶¶ 133-42), is dismissed as to Davis.



      However, with her fifth cause of action, (id. ¶¶ 143-48), Bianchi has

stated a viable NYSHRL aider and abettor claim against Davis. Davis’ only

counterargument is that without a claim against an NYSHRL “employer”

such that there is a primary violation, there can be no aiding and abetting

liability. (Dkt. No. 28, Attach. 5 at 21-22, 23.)13 However, given that

Bianchi has a viable claim against Green as an NYSHRL “employer,” see

supra Part.IV.A.4, this argument fails.

      3.    Fourteenth Amendment



      13
           To the extent that Davis argues that she did not share the intent or
purpose of the “employer” such that she is not liable for aider and abettor
liability, (Dkt. No. 72, Attach. 1 at 9, 10-11), that argument is rejected
because it was raised for the first time in her reply brief. See Jackson v.
Infitec, Inc., 5:15-cv-894, 2018 WL 679474, at *3 n.8 (N.D.N.Y. Feb. 1,
2018).
                                      21
      The only arguments against Bianchi’s Fourteenth Amendment claim

in Davis’ motion concern procedural and substantive due process. (Dkt.

No. 28, Attach. 5 at 24-25.) However, Bianchi’s Fourteenth Amendment

claim is for retaliation pursuant to the Equal Protection Clause. (Dkt. No.

60, Attach. 4 at 20-21.) Davis makes arguments concerning such a claim

but only in her reply brief, (Dkt. No. 72, Attach. 1 at 12-13), and thus

Bianchi has not had an opportunity to respond to them. Thus, the court will

not consider them at this time. See Jackson v. Infitec, Inc., 5:15-cv-894,

2018 WL 679474, at *3 n.8 (N.D.N.Y. Feb. 1, 2018).14

C.    Czajka

      1.    First Amendment Retaliation

      Czajka’s arguments regarding First Amendment retaliation, (Dkt. No.

32, Attach. 5 at 14-18), were addressed above, see supra Part.IV.A.1.

However, more generally he argues that Bianchi fails to sufficiently plead

his involvement. (Dkt. No. 32, Attach. 5 at 12-14.) Czajka argues that,

outside of “vague allegations,” Bianchi fails to allege anything that would

allow a plausible inference that he was involved in her termination. (Id. at

       14
        Moreover, in any event, Davis’ main argument that she was not
personally involved, (Dkt. No. 72, Attach. 1 at 13), is one that was rejected
above, see supra Part.IV.B.1.
                                       22
13.) He focuses on the lack of allegations that he had supervisory authority

over her, discussed her OIG testimony with her, or was present at her

termination meeting, as well as the fact that Bianchi did not mention him by

name in her testimony. (Id. at 13-14.) Bianchi counters that she has

sufficiently alleged Czajka’s involvement. (Dkt. No. 61, Attach. 4 at 7-8.)

      Although a close call, at the motion to dismiss stage, the court agrees

that Czajka’s involvement can be reasonably inferred. See Oteze Fowlkes,

432 F.3d at 95. Bianchi alleges that Czajka was part of “DCJS executive

management,” (Am. Compl. ¶ 44), and upon information and belief that

Gestring’s conduct was previously reported to and known by him, (id. ¶ 30).

This is supported by the fact that Czajka is Deputy Commissioner and

Counsel. (Id. ¶ 14.) Morever, along with Green, Czajka attended the

meeting with Leahy Scott and the Executive Deputy Inspector General, in

which Czajka was advised “that the OFS environment was ‘rife’ with

incidents of sexual harassment, age discrimination, racism, and threats of

retaliation and physical violence which had been permitted to continue for

years by DCJS executive management”—executive management that

included Czajka, (id. ¶¶ 44-46). After the meeting, Green and Czajka

requested a recording of Bianchi’s testimony, (id. ¶ 47), and Czajka alone

                                      23
ordered the transcription of the recording, (id. ¶ 50). And, along with

Green, Czajka received the final report from Leahy Scott. (Id. ¶ 81.)

      Therefore, despite the conclusory nature of Bianchi’s allegations that

Czajka “acted in concert” with Green to retaliate against her, (id. ¶ 52), and

was among those who “made” the decision to terminate her, (id. ¶ 76), at

this stage those are reasonable inferences. Discovery and a summary

judgment motion may prove otherwise, but, for now, Czajka has not

demonstrated entitlement to dismissal. See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (holding at motion to dismiss stage claim has facial

plausibility where factual content allows court to draw reasonable inference

that defendant is liable for misconduct).

      Czajka also argues that he is entitled to qualified immunity as to

Bianchi’s First Amendment retaliation claim. (Dkt. No. 32, Attach. 5 at 18-

19.) However, like Green’s qualified immunity argument, Czajka merely

pays lip service to the doctrine. His conclusory assertions and boilerplate

language do not entitle him to qualified immunity.

      2.    NYSHRL Aiding and Abetting

      For the reasons just discussed, see supra Part.IV.C.1, Czajka’s

argument that Bianchi has not set forth a cognizable NYSHRL aiding and

                                      24
abetting claim fails. (Dkt. No. 32, Attach. 5 at 22.) Czajka also argues that

the claim fails because there is no underlying NYSHRL claim of

discrimination or retaliation. (Id. at 22-24.) But Bianchi has stated a viable

NYSHRL claim against Green as her employer, see supra Part.IV.A.4, and

therefore a potentially-viable aiding and abetting claim against Czajka.

(Dkt. No. 61, Attach. 4 at 7-8.)

      3.    Fourteenth Amendment

      In addressing Bianchi’s Fourteenth Amendment claim, Czajka merely

repeats his other arguments, (Dkt. No. 32, Attach. 5 at 25), which were

rejected above.

D.    Leahy Scott

      Leahy Scott argues that “the mere fact that [she] provided [Bianchi]’s

testimony to DCJS does not render [her] liable for the subsequent actions

taken by DCJS.” (Dkt. No. 30, Attach. 1 at 2.) The court agrees.

      Bianchi alleges that, in response to Green and Czajka’s requests,

Leahy Scott provided recordings of witnesses’ testimony, including a copy

of her testimony, to Green and Czajka, (Am. Compl. ¶ 47), and that this

was unauthorized, (id. at ¶ 48). But, as the state Inspector General, Leahy

Scott is statutorily required to “inform the heads of covered agencies of

                                      25
[relevant] allegations and the progress of investigations related thereto,

unless special circumstances require confidentiality.” N.Y. Exec. Law.

§ 53(2). Even if, as Bianchi argues, the law does not explicitly authorize

Leahy Scott’s action here, (Dkt. No. 58, Attach. 4 at 4-5), Bianchi fails to

cite a statute, regulation, or any other authority for her claim that her

testimony was impermissibly provided to Green and Czajka, (Dkt. No. 30,

Attach. 1 at 6).15

      Bianchi also alleges that Leahy Scott “apparently” did not turn over

tapes of two complaining witnesses in the investigation because they were

fearful of retaliation, (Am. Compl. ¶ 51), but she makes no allegation that

she was fearful of retaliation or that special circumstances requiring

confidentiality existed, (see generally Am. Compl.). And, although Bianchi

implies that she “understood” that her sworn testimony would be

confidential, (id. ¶ 24), she was not told that and, in fact, was told that it

was being recorded, (Dkt. No. 28, Attach. 4 at 2).

      Perhaps most importantly, Bianchi alleges that “Leahy Scott’s

       15
        Bianchi does allege that “it is not the standard or routine practice”
of OIG to release tapes or transcripts of state employees’ testimony to
their supervisors, coworkers, or agency heads, but that allegation is made
upon information and belief, and it ignores N.Y. Exec. Law. § 53(2). (Am.
Compl. ¶ 27.)
                                        26
unusual act of providing . . . Green and Czajka with [her] sworn testimony

had to be with the knowledge and understanding that said testimony could

be and would be used against [Bianchi] by . . . Green and Czajka.” (Am.

Compl. ¶ 83 (emphasis added).) This is bald speculation. See Idlisan v.

N.Y.C. Health & Hosps. Corp., No. 12 Civ. 9163, 2013 WL 6049076, at *5

(S.D.N.Y. Nov. 15, 2013). Even assuming Leahy Scott exercised poor

judgment in fulfilling the request for Bianchi’s testimony—which the court is

not convinced of—Bianchi offers no reason to believe that Leahy Scott had

to have known and understood Green and Czajka would use it against

Bianchi. The court must afford Bianchi reasonable inferences, but that is a

bridge too far.16 Likewise, Bianchi’s allegation that Leahy Scott “is an

active participant in the continued retaliation against [her],” (Am. Compl.

¶ 94), is speculative and conclusory. To wit, Bianchi’s arguments that

somehow Leahy Scott is liable for statements by her representatives well

after Bianchi’s termination are confusing and ring hollow. (Dkt. No. 58,

Attach. 4 at 8-9.)



       16
        In any event, the court sees no reason to infer that Leahy Scott
would have a motive to retaliate against Bianchi; it seems just as likely, if
not more so, that Leahy Scott would be pleased with Bianchi for assisting
OIG’s investigation.
                                      27
      Accordingly, the court agrees with Leahy Scott that Bianchi’s First

Amendment retaliation claim fails against her because of lack of personal

involvement or an adverse employment action. (Dkt. No. 30, Attach. 1 at 7-

11.) The court also agrees that she is not liable under the NYSHRL, (id. at

12-14), or the Fourteenth Amendment, (id. at 11-12). Finally, the court also

holds that Leahy Scott is entitled to qualified immunity for the reasons that

she argues, (id. at 15-17).

                               V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that Green’s motion to dismiss (Dkt. No. 36) is

GRANTED IN PART and DENIED IN PART as follows:

            GRANTED as to Bianchi’s second (Am. Compl. ¶¶ 119-25) and

            third (Am. Compl. ¶¶ 126-32) causes of action against him; and

            DENIED in all other respects; and it is further

      ORDERED that Davis’ motion to dismiss (Dkt. No. 28) is GRANTED

IN PART and DENIED IN PART as follows:

            GRANTED as to Bianchi’s second (Am. Compl. ¶¶ 119-25),

            third (Am. Compl. ¶¶ 126-32), and fourth (Am. Compl. ¶¶ 133-

            42) causes of action against her; and

                                      28
                DENIED in all other respects; and it is further

       ORDERED that Czajka’s motion to dismiss (Dkt. No. 32) is

GRANTED IN PART and DENIED IN PART as follows:

                GRANTED as to Bianchi’s second (Am. Compl. ¶¶ 119-25) and

                third (Am. Compl. ¶¶ 126-32) causes of action against him; and

                DENIED in all other respects; and it is further

       ORDERED that Leahy Scott’s motion to dismiss (Dkt. No. 30) is

GRANTED; and it is further

       ORDERED that the Clerk terminate Leahy Scott from this action; and

it is further

       ORDERED that Bianchi’s cross-motions to amend her complaint

(Dkt. Nos. 58-61) are GRANTED, and she is directed to file her proposed

amended complaint (Dkt. No. 58, Attach. 3) with no additions or changes

other than to delete the cause of actions hereby dismissed by this

Memorandum-Decision and Order; and it is further

       ORDERED that the parties shall contact Magistrate Judge Daniel J.

Stewart to schedule further proceedings in accordance with this

Memorandum-Decision and Order; and it is further

       ORDERED that the Clerk provide a copy of this Memorandum-

                                          29
Decision and Order to the parties.

IT IS SO ORDERED.

March 29, 2019
Albany, New York




                                     30
